Case 1:20-cv-12292-FDS Document1 Filed 12/28/20 Page 1 of 2

FILED
IN CLERKS OFFICE
UNITED STATES DISTRICT COURT

202) HEE EET np . MaSSACHUSETTS

SALADIN FARD ALRAG DISTRICT COURT
PLAINTIFBISTRICT OF MASS. CIVIL ACTION

NO.
Ve
CAROL MICI, et al.,
MICHAEL RODRIGUEZ,
DEFENDANT'S

PLAINTIFF'S VERIFIED MOTION FOR A TEMPORARY RESTRAINING
ORDER AND A PRELIMINARY INJUNCTION

 

Plaintiff, Saladin Fard Allah, ("Allah"), respectfully submits
this verified Motion requesting an immediate Temporary Restraining
Order, pursuant to Federal Rule Civil Procedure Rule 65, enjoining
defendant's, Commissioner of Correction, Carol Mici, ("Mici"),
and her subordinate Michael Rodriguez, ("Rodriguez"), and agents
from illegaly using a policy under a drug law that does not give

the Department of Correction the force of law to enact Forfeitures

Yew eee wee ~

for restitution out of plaintiff's personal account as part of a
Disciplinary Sanction for violating a institutional rule for being

in possession of alleged synthetic marijuana ("K-2"). however, No

drug test has ever been conducted to determine if whether or not

if in fact the synthetic marijuana was actually K-2. The policy in
which the Department of Correction is using to unlawfully force the
plaintiff to pay restitution is in violation of the laws that govern
the state of Massachusetts and creates a legislature intent in © 2:2

violation of Article 30 to Massachusetts Declaration of Right's.
Case 1:20-cv-12292-FDS Document1 Filed 12/28/20 Page 2 of 2

injunction against the defendant's of the Department of Correction
and her subordinates and agents permanently enjoining defendant's
from seizing monies from plaintiff's personal account for
restitution asa disciplinary sanction in violation of a Inmate
Substance Abtse=Monitoring And Testing Policy under 103 DOC 525.
00. et seq., As grounds the plaintiff asserts and relies on hié
Declaration insupport of plaintiff's verified motion for temporary
restraining order and preliminary injunction, with memorandum of

law in support.

Date: 12/18/2020 RESPECTFULLY SUBMITTED

DB.

SALADIN FARD ALLAH, #W-55483
MCI-SHIRLEY MEDIUM

1 HARVARD ROAD

P.O. BOX 1218

SHIRLEY, MA 01464

VERIFICATION

I, Saladin Fard Allah, hereby verify that the foregoing is a
true attestment .to the best of my knowledge, and recollection SIGNED
UNDER THE PAINS AND PENALTIES OF PERJURY ON THIS 18th, day of

December of 2020.
74 At. Ce ’
3

SIGNATURE

 
